DETAILED ACTION
05/31/2022

Drawings
The drawings were received on 05/31/2022.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an oral fixation device for radiation therapy, the oral fixation device comprising: a first spacer comprising: a first insert configured to be inserted between a first lip portion and a first gum portion of a mouth of a subject patient; and a second insert configured to be disposed between a second lip portion and a second gum portion of the mouth of the subject patient; and a tooth support coupled to the first spacer at a first surface of the first spacer, said tooth support configured to face an oral cavity of the subject patient and configured to support teeth and/or gums of the subject patient, wherein the first spacer has a first thickness and is configured to maintain a first spacing between the first lip portion and the first gum portion, wherein the first lip portion includes a treatment target portion to be subjected to the radiation therapy. 
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the first insert and the tooth support are connected such that a longitudinal axis of the first insert forms a right angle with a longitudinal axis of the tooth support, wherein the second insert and the tooth support are connected such that a longitudinal axis of the second insert forms an acute angle with the longitudinal axis of the tooth support, wherein the second insert is inwardly inclined toward the tooth support, with respect to the longitudinal axis of first insert, and wherein the second insert has a first height and is configured to maintain at least a second spacing between the first lip portion and the second lip portion, in the manner as required by Claim 1.
Claims 3-10 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 05/31/2022, with respect to the objections to the specification, drawings, and claims, and the rejections of the claims under 35 USC 112 and prior art have been fully considered and are persuasive.  The objections to the specification, drawings, and claims, and the rejections of the claims under 35 USC 112 and prior art have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/31/2022